Citation Nr: 1402303	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disability to include residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966, and July 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA paperless claims processing system includes a December 2013 appellate brief.  Other documents in Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to service connection for rheumatoid arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In January 2008, the RO informed the Veteran that it was unable to obtain the Veteran's service treatment records from the National Personnel Records Center.  The Veteran provided limited copies of service treatment records which were in his possession.  In a January 2008 statement, and subsequent statements, the Veteran requested VA attempt to obtain the infirmary records from Great Lakes Naval Base from August 1962, which he states was where and when he was diagnosed with rheumatic fever, and that he saw his infirmary record state "probable Rheumatic Fever.".  The Veteran also requested VA attempt to obtain information on the medical research projects for which he was a participant, as reflected on his medical records from the Great Lakes Naval Hospital.  On remand, the RO and/or AMC should attempt to obtain the Veteran's records from the infirmary at the Great Lakes Naval Base, as well as the Great Lakes Naval Hospital.

In a September 2010 statement, the Veteran's private primary care physician, Dr. R.V., opined that based upon the Veteran's military records, documents on the research done on rheumatic fever at Great Lakes Naval Hospital, and the Veteran's current medical records, the Veteran's current rheumatic heart disease and other heart conditions are more likely than not a result of having rheumatic fever during service in 1962.  In light of the positive private opinion and the unavailability of the Veteran's service treatment records, under the duty to assist, a VA examination is warranted to determine whether the Veteran's current heart conditions are related to service.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's records, to include his service treatment records and records related to the medical research projects for which he was a participant, from the appropriate records repository, to include contacting the Great Lakes Naval Base and the Great Lakes Naval Hospital.  If the records are not available, the RO/AMC should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include recent VA or private treatment records.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current heart disability to include valvular heart disease, congestive heart failure, enlarged left ventricle, aortic valve failure, first, second, and third degree blocks, chronic atrial fibrillation, pacemakers, and replaced aortic valve with bioprosthesis.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current valvular heart disease, congestive heart failure, enlarged left ventricle, aortic valve failure, first, second, and third degree blocks, chronic atrial fibrillation, pacemakers, and/or replaced aortic valve with bioprosthesis are related to the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically address the in-service diagnoses of record from Great Lakes Naval Hospital of pharyngitis acute and bronchopneumonia, as well as the Veteran's report that his Great Lakes Naval Base infirmary record stated "probable Rheumatic Fever."  The examiner should also specifically address the medical research projects in which the Veteran's medical records indicate he was a participant, as well as the articles submitted by the Veteran regarding the incidence of rheumatic fever among military recruits, the symptoms, development, and diagnosis of rheumatic fever, and the medical research conducted at Great Lakes Naval Base.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



